DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurlian in view of Kocsi US2,720,777 (hereinafter Kocsi).
Re Claim 1.
Kurlian discloses a key handle assembly (Figs. 1-5) being configured to facilitate inserting a key into a lock for persons having dexterity limitations, said assembly comprising: a body (1) having a first side (3), a second side (3), and a perimeter edge (Figs. 1-3) extending between said first side and a second side, said perimeter edge having a top edge (Fig.3), a bottom edge (Fig.2), a front edge (at 6 in Fig.3) and a rear edge (bottom portion in Fig.3); said front edge of said body having a plurality of notches (6) extending therein and toward said rear side, each of said notches extending through said top and bottom edges (Fig.4; col. 2), said notches each having a width configured to receive the key (7), said notches each having a depth configured to allow the key to pivot through said body (5; col.2); a plurality of intermediate walls (ribs 5) being defined on opposite sides of said notches (6); said body (1) having an aperture (9) extending therethrough, said aperture extending into said first side and through each of said intermediate walls (col.2, line 6) , said aperture being threaded through an outer one of said intermediate walls; and a rod (11) extending through said aperture in said first side and through each of said intermediate walls, said rod being configured to be extendable through a key hole in the key (7) such that the key is pivotably coupled to said body (col.2, lines 6-12) , said rod being threaded complementary to said outer one of said intermediate walls wherein said rod is threadedly engageable to said body.
The newly added limitations regarding the threaded rod fastener and threaded body apertures to receive the threaded rod are not taught by Kurlian which simply provides a rivet type fastener rod for holding the key heads.
However, the newly cited Kocsi reference clearly teaches a well known threaded rod fastener (22) to receive pivoting key heads (44,at 38) and a key holder body (16,18) provided with apertures in the walls, including a threaded outer wall aperture (26,16), to receive the threaded end (22) of the rod fastener.
It would have been obvious to one of ordinary skill in the art to modify the rod fastener of Kurlian by substituting a well known threaded rod fastener as taught by Kocsi to provide equivalent function and result in holding the pivoting keys.
Re Claim 4. 
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 1, wherein said aperture (9) is positioned between said top edge and said bottom edge (Figs. 1,4,5), said aperture (9) being positioned adjacent to said front edge(Figs.1, 3).
Re Claim 5. 
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 1, wherein said rod (11) releasably engages said body adjacent to said second side (fastener heads 12/13).
Re Claim 6. 
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 1, wherein the key (7)  positionable in a stored position extending toward said rear edge or in an extended position extending away from said front edge (col.2, lines 13-25).
Re Claim 7. 
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 1, wherein said bottom edge has a recess (14) extending therein and extending through each of said first and second sides (3), said recess extending into said notches (6; col. 1, lines 58-59).
Re Claim 8. 
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 6, wherein said bottom edge has a recess (14) extending therein and extending through each of said first and second sides (3), said recess extending into said notches (6), said recess being configured to provide access to the key when the key is in said stored position (col.1, lines 58-59 and col.2, lines 13-25).

7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurlian in view of Kocsi.
Re Claim 2.
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 1, wherein said first side and said second side are positioned opposite each other (Fig.2) but fails to specify at a distance between 0.50 inch and 2.00 inches apart. 
However, Official Notice is taken that in light of the known width of a conventional key and the disclosed key notches and ribs of Kurlian, the width between the opposite sides (3) would fall within the claimed range of .50-2.0 inches.

8.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurlian in view of Kocsi as applied to claims 1, 4-8 above, and further in view of Burton et al. US-9,145,711 (hereinafter Burton).
Re Claim 3.
Kurlian as modified by Kocsi discloses the key handle assembly according to claim 1, wherein said front edge and said rear edge are positioned opposite each other but fails to specify at a distance between 6.00 inches and 10.00 inches apart.
Burton discloses a key turning handle assembly comprising an elongated body (12) for facilitating turning of the key wherein the body has a length of 6-8 inches which would fall within the range claimed.
It would have been obvious to one of ordinary skill in the art to provide the body of Kurlian with a length within the claimed range of 6-10 inches as an obvious matter of design choice in optimizing the handle length to facilitate dexterity and turning of the key as taught by Burton.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurlian in view of Kocsi and Burton as applied to claims 1, 4-8 above, and further in view of Pontin US2,611,260 (hereinafter Pontin).
Re Claim 9. 
As discussed above with respect to claims 1-8, Kurlian (as modified by Burton and Kocsi) discloses a key handle assembly being configured to facilitate inserting a key into a lock for persons having dexterity limitations, said assembly comprising: a body (1) having a first side (3), a second side (3), and a perimeter edge extending between said first side and a second side, said perimeter edge having a top edge (Fig.3), a bottom edge (Fig.2), a front edge (Figs. 1, 3 (at 6)) and a rear edge (bottom Figs. 1-3), said first side and said second side being positioned opposite each other at a distance between 0.50 inch and 2.00 inches apart, said front edge and said rear edge being positioned opposite each other at a distance between 6.00 inches and 10.00 inches; said front edge of said body having a plurality of notches (6) extending therein and toward said rear side, each of said notches extending through said top and bottom edges, said notches each having a width configured to receive the key (7), said notches each having a depth configured to allow the key to pivot through said body; a plurality of intermediate walls (5) being defined on opposite sides of said notches; said body having an aperture (9) extending therethrough, said aperture extending into said first side and through each of said intermediate walls, said aperture being positioned between said top edge and said bottom edge, said aperture being positioned adjacent to said front edge , said aperture being threaded through an outer one of said intermediate walls (Kocsi (26,16); a rod (11) extending through said aperture in said first side and through each of said intermediate walls, said rod releasably engaging said body adjacent to said second side, said rod being configured to be extendable through a key hole in the key such that the key is pivotably coupled to said body, wherein the key is positionable in a stored position extending toward said rear edge or in an extended position extending away from said front edge , said rod being threaded complementary to said outer one of said intermediate wails wherein said rod is threadedly engageable to said body (Kocsi (22,26), said rod having a knurled head abutting said body when said rod is engaged to said outer one of said intermediate walls; and said bottom edge having a recess (14) extending therein and extending through each of said first and second sides, said recess extending into said notches, said recess being configured to provide access to the key when the key is in said stored position ((col.1, lines 58-59 and col.2, lines 13-25).
Kurlian as modified by Kocsi and Burton fail to teach the newly presented limitation said rod having a knurled head abutting said body when said rod is engaged to said outer one of said intermediate walls. Pontin clearly teaches the well known use of knurling on a finger actuated element (38,40,42; Fig.1,3). 
It would have been obvious to one of ordinary skill in the art to provide knurling on a finger actuated element such as the head of the rod fastener of Kurlian in order to facilitate actuation of the element by enhancing the grip, as taught by Pontin and as is old and well known in the mechanical art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the newly cited Kocsi and Pontin references are now applied against the claims as set forth above, clearly teaching a well known rod fastener structure including a threaded end and a knurled head to facilitate turning as is old and well known in the art. Accordingly, claims 1-9 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675